.




    Hon. C. H. Cavness                    Opinion No. V-1365
    State Auditor
    Austin, Texas                         Re:   Several questions pertaining
                                                to the use of soil conserva-
    Dear Sir:                                   tion district funds.,

                    You have submitted for our consideration several
    questions pertaining to the expenditure of funds by soil consexva-
    tion districts.    The first question is the following:

                 “1. Of the following types of revenue normally
          received by soil conservation    districts from their op-
          erations,  which, if any, should be deposited to State
          appropriated   funds . . .?:

                 ‘A. Rental from equipment        purchased    from
          State appropriated  funds.

                   “B. Sale of seed, fertilizer    or chemicals   pur-
          chased    from State appropriated     funds.

                 “C, Refunds on other expenditures         made from
          State appropriated funds,

                “D, Sale of obsolete      equipment   purchased   from
          State appropriated funds.”

                  House Bill 97, Acts 51st Leg,, R.S. 1949, ch. 5401 p.
    1000 (Art. l65a-8,   V.C.S.), appropriated  to the several soil con-
    servation districts  of Texas two and a half million dollars for
    each of the fiscal years of 1950 and 1951.    Section 5 of HouseBill
    97 provided that “any funds granted hereunder to atiy soil constir-
    vation districts  which shall remain unexpended at the end of the
    biennium shall revert to the General Fund,”      In Opinion V-999
    (1950) we advised you that the use of granted funds to purchase
    seed to be resold would ‘not constitute an expenditure of the funds
    so as to prevent the moneys received upon the resale from being
    a part of the granted funds.

                 The fact that fertilizer or chemicals   were the subject
    matter of the sale would, of course,    make no difference   in this
    conclusion.   By analogy, we think moneys received from refunds
    on expenditures  made from State appropriated      funds have not been
                                                                                    .




        Hon. C. H. Cavness,      Page    2 (V-1365)




        “expended” and remain a part ,of the, granted funds.     so, too,
        moneys obtained from the sale of obsolete equipment purchased
        with State appropriated   funds have not been “expended” in the
        sense that would prevent their classification   as State appropri-
        ated funds.   You are therefore advised that revenue received by
        a soil conservation  district from the sale of seed, fertilizer,   or
        chemicals   purchased from State appropriated    funds, refunds on
        other expenditures   made from State appropriated    funds, and the
        revenue received from the sale of obsolete equipment purchased
        from State appropriated    funds should be deposited to ““State ap-
        propriated funds.”

                     In our Opinion V-999,   supra, in stating that the use of
        State appropriated   funds to purchase seed to be resold would not
        constitute an expenditure of the funds so’ as to prevent the moneys
        received upon the resale from being a part of the granted funds,
        we assumed that the districts    did not resell the seed at a profit.
        It is our opinion that the amount realized upon the resale over and
        above the amount expended for the seed would be in the nature of
        earnings of the district and uiould not constitute a part of “State
        appropriated   funds” and should be deposited by the district in its
    I
        local fund account.

c                     It is our opinion that rentals received by a soil con-
        servation district from equipment purchased from State appropri-
        ated funds would be in the nature of earnings of the soil conserva-
        tion district and would not constitute State appropriated   funds and
        should be deposited by the district in its local fund account.

                       Your second      question   is the following:

                        “2.   Most districts  which we have examined to
                 date have local funds which have been accumulated
                 principally   through donations,   the purchase and sale
                 of seed and/or fertilizer    at a profit, and the rental of
                 equipment purchased by the district       or granted or
                 loaned to the district.     Are the expenditures    from
                 these local funds subject to the statutory     regulations
                 imposed upon the expenditures       from State appropri-
                 ated funds provided in House Bill 97, 51st Legislature,
                 Regular Session as amended by House Bill 190, 52nd
                 Legislature,    Regular Session? ”

                     To the extent   that soil conservation   districts may ex-
        ercise  only such powers as have been conferred upon them by law
        and must operate pursuant to the statutes      creating them and‘regu-
        lating their operation,  all funds of such districts, must be expended
        consistently  with the prov,isions of House’Bill    97,, supra, and House
        WH 190, Acts 52nd Leg., R.S. 1951, ch. 497, po 12-t.              165a:9,
.




    Hon. C. H. Cavness,      Page 3 (V-1365)




    V.C.S.).   Thus, Section 3 of House Bill 190, re-enacting       Section 6
    of House Bill 97, providing:foT    and regulating the deposit:and     with-
    drawal of all grants of assistance     and funds received by a district,
    applies equally to State appropriated     funds and to funds received
    from other sources.      Likewise,  the restrictions    on purcha,sfng or
    repairing machinery     (Sec. 2a, H.B. 97;‘Sec.    2, H.B. 190), the pro-
    visions regulating surety bonds (Sec. 4, H.B. 97: Sec. 4; H.B. 190),
    audits (Sec. 4, H.B. 190). sale of equipment, seed; and fertilizer
    (Sets. 7. 8, H.B. 190) are protective     provisions   which would apply
    regardless   of the original source of the funds involved.      Your sec-
    ond question is therefore answered in the affirmative.

                   Your next question     reads   as follows:

                  “3. Can the followfng types of expenditure,s be
           legally made from either State appropriated    funds or
           local funds or both:

                  “A. Awards for essay          c&tests   on vaiious   sOi
           conservation subjects.
                                                                       ,..

                 *B. Contributions    to the Texas Association          of
           Soil Conservation District   Supervisors.

                   “C.   Awards   for various     soil conservation    proj-
           ects.

                  ‘D.  Purchased  entertainment    for the promotion
           of soil conservation.  One District   sponsored a ‘Bank-
           ers Relation Banquet,’ and invited all of the bankers
           and heads of other loan agencies    in the District0 The
           purpose of the banquet was to acquaint the bankers and
           other guests with the soil conservation     program and
           needs of the District.  The costs of the banquet were
           paid from the State appropriated    funds,”

                   The very broad purposes and over-all           policies of our
    State soil conservation        laws are set forth in Section 2 of Article
    IbSa-4,   V.C.S.    It is difficult to conceive of a greater,       and at the
    same time valid, grant of powers or d one more general in terms
    than that bestowed upon the State Soil Conservation             Board by Scc-
    tion 4 of Article     165a-4,    V.C.S., and upon the supervisors        of soil
    conservation     districts    by Section 7, Article   1658-4,    substantially
    re-enacted    in Section 4E. Article       165a-8,  V.C.S. (w.B.‘.97)~, and
    Section 13 of House.Bill         196. Nevertheless,    WE do~not believe
    tit   the Legislature      intended to authorize    the expenditure of either
    SW&e appropriated       or local funds for the giving of awards for es-
    say contests on vafious         soil conservation   subjects,   or for the giv-
    ing of awards for var”lous soil conservation          projects,‘or    for the
Hon. C. H. Cavness,      Page 4 (V-1365)




purchase of entertainment     for the promotion of soil conservation.
A presumption    will be indulged that the Legislature   desired and
intended to enact a valid law, Pickle v. Finley, 91 Tex. 484, 44 S,W.
480 (1898); Maud V, Terrell,     109 Tex. 97, 200 S.W. 375 (1918); 9
Tex. Jur. 481, Constitutional     Law, Sec. 61. Since a statutory au-
thorization for expenditures    for the purposes enumerated     in sub-
divisions A, C and D of your third question would be unconstitu-
tional, as we will hereinafter    show, we are of the opinion that such
expenditures   were not contemplated     or authorized by the Legisla-
ture,   Section 52 of Article III of the Constitution of Texas provides:

               “The Legislature   shall have no power to author-
       ize any county, city, town or other political corpora-
       tion or subdivision   of the State to lend its credit or to
       grant public money or thing of value in aid of, or to
       any. individual, association,   or corporation  whatsoever,
            *.
       e. .

This provision is broad enough to embrace not only State appro-              .:
priated funds but funds or things of value donated to the political
subdivision by others.

             If, as we have been advised occurred in one instance,
the Chamber of Commerce       of a certain city saw fit to donate funds
for the purpose of providing entertainment      designed to promote
soil conservation,   the organization   could accomplish     this result
only by paying for the entertainment     itself because once the funds
are donated to the political subdivision of the State, they become
public money and the property of the political      subdivision.

              In subdivision B of your third question you request our
opinion as to whether expenditures        may be made by a soil conser-
vation district from kither State appropriated          funds or local funds
or both as “contributions      to the Texas Association       of Soil Conser-
vation District Supervisors.”        We were unable to determine         the
nature of the organization      referred  to as the “Texas Association
of Soil Conservation     District Supervisors”     iti that nowhere in our
soil conservation    law could we find that such an association          was
provided for. However, you have advised us orally that the district
supervisors    of all the soil conservation    districts    in Texas have      ’
organized themselves      into an association    for the purpose of carry-
ing out the over-all    purposes of the soil conservation        program.     We
believe that the supervisors       had the authority to associate      them-
selves together by virtue of Section 11 of Article          165a-4,   which
reads as follows:

             ,-The supervisors  of any two (2) or more districts
       organized under the provisions   of this Act may cooper-
       ate with one another in the exercise   of any or all powers
       conferred  in this Act.”
.   .




        Hon. C. H. Cavness,        Page    5 (V-1365)




                     The legislative        determinations    land declaratiotis    of
        policy contained in Section         2 of Article  165a-4.  V.C.S.,,the     State
        Soil Conservation   Law, set         forth in general terms the.brbad pur-
        poses Andyover-all   policies        of our State soil conservatibn      laws. 1

                     Soil conservation  districts created under theauthor-
        ization of Section 5~of Article  165a-4 are governmentalxubdivi-
        sions of the State, public bodies corporate and politic.  See Sets.
        5F, 7, Art. Ma-4,    and Opinion V-999.

                    The supervisors    of such districts,,under~ Section 6 of
        Article 165a-4, have express rights, powers,and dutiesconferred
        upon them.   We quote the following excerpt from Section 6:



                I“Sec. 2. (c) The Appropriate             Corrective     Methods,    ,That to
        conserve ~soil resources          hnd control and prevent soil erosion,               Lt :
        is necessary      that land-use practices           contributing to sol1 waNage
        and s,oil erosion may be discouraged               and discontinued,      and appro-
        priate soil-conseruing         land-use practices         be adopted and carried
        out; tM among the procedures               necessary      fog aldespread’rdop-
        tion, ar~e the’ carrying on of engineering             operatfyrPs such as the
        cmftruction      d terraces,       terrace outlets, check dams, dikes, ponds,
        ditches. and t&e l*e;        the utilization of strip cropping, lister fur-
        rowing, cm            cultivating,     and contour furrowing;         land iwigatfoa,
        seeding and pknCdmfi of waste, sloping, abandoned, or eroded land@
        to arrter-conserving        and erosti-preventing            plants, trees, and
        prarrsen; tiestation        and re&restation;         rotation of crops, soil sta-
        Mlizatioa    with trees, grasses,         legumes, and other thick-growing,
        sdl-hold&g       crops, retardation of runoff by increasing               absorption
        ef rahhl’t;    and retirement        from cultivation of steep, highly ero-
        sive areas and areas now badly Bullied or otherwise eroded,
                “(d) Declarstfon        of Policy.     ft,is hereby declared to be the
        policy of the Legislature         to provide for the cotiservation          of soil
        and soil resources        of this State, and for the control and prevention
        # soil erosion, and thereby to preserve                 natural resources,       con-
        troi fkmds.    prevent impairment           of dams and reservoirs,          assist in
        maintitiing     the navigability       of rivers and harbors,         preserve     wild-
        life. protect the tax base, protect public lands, and protedt and
        pomote      the health, safety, and general welfare of the people of
        this State, ind thus to carry out the mandate expressed                    in Article
        XVI, Section 59a, of the Constitution of Texas.                  It is further de-
        clared as a matter of Legislative             intent and determination         of pol-
        icy that the agencies        created, powers conferred and the activities
        contemplated       in this Act for the conservatton            of soil and water
        resources     and for the reduction of public damage resulting from
        failure to conserve such natural resources,                  shall be supplemen-
        tary and complementary            to the work of various river and other
        authorities    now established        in the State and to other State officers,
        agencies,    and distaicts engaged in closely related projects.                  and
        shall not be duplicative thereof nor conflicting therewith.”
Hon. C. H. Cavness,     Page   6 (V-1365)




             “The supervisors    may employ such officers.
      agents, and employees,     permanent and temporary,       as
      they may require, and shall determine their qualifi-
      cations, duties, and compensation.      The supervisors
      may delegate to their chairman,      to one or more su-
      pervisors,  or to one or more agents or employees,
      such powers and duties as they may deem proper.
      The supervisors   shall furnish to the State Soil Con-
      servation Board, upon request, copies of such ordi-
      nances, rules, regulations,    orders,  contracts    forms,
      and other,documents     as they shall adopt or e A-lploy,
      and such other information     concerning their activities
      as it may require in the performance       of its duties un-
      der this Act.”

               Section 7 of Article   165a-4 likewise confers powers
upon districts    and supervisors,    the pertinent powers being sum-
marized below:

              “( 1) To carry out preventive and control meas-
       ures within the district including, but not limited to,
       engineering   operations,   methods of cultivation,   . , .
       and the measures     listed in Subsection 0, of Section 2
       of this Act, on lands owned or controlled by this State
       or any of its agencies,    with the cooperation   of the a-
       gency . . . having jurisdiction    thereof,, and on any oth-
       er ,lands within the district upon obtaining the consent
       of the occupiers   . . .

              “(2) To cooperate    . . . with, and, within the lim-
       its of appropriations   duly made available to it by law,
       to furnish financial or other aid to, any agency . . . or
       any occupier of lands within the district,    in the carry-
       ing on of erosion control and prevention operations
       within the district I . . .

              “(3) To obtain options upon and to acquire, by
       purchase, exchange,      lease, gift, grant, bequest, devise,
       or otherwise,    any property, real or personal,       or rights
       or interests   therein; to maintain, administer,       and im-
       prove any properties      acquired,   to receive income from
       such properties,     and to expend such income in carry-
       ing out the purposes and provisions        of this Act; and to
       sell, lease. or otherwise dispose of any of its property
       or interests   therein in furtherance     of the purposes and
       the provisions    of this Act; s . .

              “(6) To develop comprehensive     plans for the con-
       servation of soil resources  and for the control and pre-
       ventlcm of soil erosion within the district, which,plans
Hon. C. H. Cavness,     Page   7 (V-1365)




      shall specify in such detail as may be possible,         the
      acts, procedures,    performances.,     and avdidanc,es
      which are necessary    or desirable     for the effectuation        ‘,
                                                             .
      of such plans, including the specification~of      engmeer-
      ing operations,  methods of cultivation,      the growing of
      vegatation,  cropping programs,     tillage practices,~and         ‘j
      changes in use of land; and to publish such plans and             ”
      information   and bring them to the attention of occu-
      piers of lands within the district;    . . .”

             The Texas Association    of Soil Conservation    District
Supervisors   elected a president  and five vice-presidents.      The
Association  authorized and directed the president and five vice-
presidents  to form a corporation  under the name of “Soil and
Water Conservation,    Inc.” In August, 1951, the corporation      was
granted,,a charter under Subdivision 2 of Article    1302 of the Tex-
as Revised Civil Statutes of 1925.   The purpose clause      as incor-
porated in its charter provides:

             “(1) To promote to the utmost the conservation
      of soil and water resources  for the security  of our
      country and its people.

             “(2) To bring about exchange of information        that,
      will secure a constructive conservation  program.

             “(3) To disseminate   scientific    data and factual
      information  concerning  soil erosion     control and flood
      prevention.

            “(4) TO encourage    uniformity of basic     policies
      and objectives in ,soil and water conservation      work.

             “(5) To foster and develop active farmer partic-
      ipation and leadership    in conservation and in the affairs
      of soil conservation   districts.

             “(6) To encourage    the closest co-operation   pos-
      sible between soil conservation     districts and a coordi-
      nated effort on their part.

                ‘(7)  To publish a periodical and any other’publi-
      cations      which would further the purposes of this corpo-
      ration.

             “(8) To make gifts of money or of real or: per-
      sonal property or of other things of value to non-profit
      chaeitable, benevolent,  literary,  religious,  agx%xdtural
      or educational organizations    in the furtherance   of the
      purposes of this corporation.”
Hon. C. H. Cavness,       Page   8 (V-1365)




              The charter further provides that the president and
five vice-presidents     of the T,exas Association       of Soil Conserva-
tion District Supervisors      elected for each year shall comprise
the board of directors     of the corporation.      We were furnished
with a copy of the by-laws       of Soil and Water Conservation,         Inc.,
and find nothing contained therein that is inconsistent           with our
soil conservation    laws,    We are of the opinion that the means or
instrumentalities    to be used by the soil conservation         districts    in
effectuating   the powers and duties conferred on such districts
were left to the sound discretion        of the districts,   and that the
means employed as outlined above in cooperating with one anoth-
er in the exercise    of the powers conferred in the soil conserva-
tion laws is a legitimate     exercise    of the discretion    reposed in
the soil conservation     districts.

              The State Soil Conservation         Board informed us that
the main purpose of the cooperative          program is to publish joint-
ly a monthly magazine,        in order to publish plans and information
as to water and soil conservation         and to bring them to the atten-
tion of the various soil conservation         districts    and to the occupiers
of land within the various soil conservation            districts.    The corpo-
ration, as agent for the various districts,          will publish and circu-
late the magazine.      It is our opinion that the soil conservation
districts  may use either State appropriated            funds or local funds
in making “contributions”        or payments to the Texas Association
of Soil Conservation      District Supervisors       to be used by it or its
agent, Soil and Water Conservation,          Inc., in carrying out the “com-
prehensive    plans for , . . conservation       of soil resources”      and in
disseminating     “information     throughout the State concerning the ac-
tivities and programs       of . . . Soil Conservation       Districts”  (Art.
165a-4,   Sec. 4G(4) and in bringing them to the attention of the
various districts     and “occupiers     of lands within the districts;        . . .”

               Your next question      reads   as follows:

              “4. Do such funds represented      by inventories
       of, or accounts receivable   resulting from the sale of,
       seeds, fertilizers  and chemicals    bought to be resold
       but on hand on August 31st, 1951, that were originally
       paid for out of proceeds of the State Appropriation       pro-
       vided in House Bill 97 of the 51st Legislature     consti-
       tute a part of the unexpended State Appropriation       that
       is reappropriated   by the provisions   of House Bill 190
       of the 52nd Legislature?    (Since your answer to Ques-
       tion 4 in your Opinion No. V-999 (p. 20 thereof) holds
       such stocks are a part of unexpended State funds, the
       proceeds will now go to General Revenue unless reap-
       propriated by House Bill 190.)”
Hod. C. H. Cavness,        Page   9 (V-1365)




              Opinion V-999 does hold, in effett, that stocks of
seed purchased to be resold constitute a part of any unexpended
State appropriated    funds.   The opinion further points out that
“if at the end of the biennium a soil conservation      district has
purchased seed on hand that is later resold, the amount received
from the resale should then be paid into the General Fund of the
State Treasury.”     However,     since House Bill !90 appropriates           ~
the unexpended balances of all the sums appropriated          and,gra,nt-
ed to the several soil conservation      districta foe the fiscal year
ending August 31, 1950, and for the fiscal year endlng Auggst 31,
1951, it follows that the amount received from the resale of seed
after the biennium would not be ,paid to the General Fund byt
8&aiid be retained by U&i-                soil e6e8crvstion dirtricte.
Preceeda from resale of fertilizers       ad &cmicslr      rcceivid af-
ter the close of the fiscal rear ending Augur,t 31, 1951, khould
likewisa be retained by the individual districts.      Alset it makes
aa difference ihether     the proceeds   were received by ‘reason of
an recount receivable     resulting frox% ulc d t&e srads, fertflirer,
er chemicala    ptior to’the tnd d the Fiscal year OP whether the
sale itself took place after the et@ of the fiscal yabr.




                Question   No. 6 reada    &s ‘follows:

                “6. In our ruditr we have found where one Dis-
       trict purchased 1 New Headberg ‘Uni-Grader’             with 9’
       C~~cyor      Elevator,    Serial Noi 548, Model 12, Ford En-
       +e     #1172-AlbAT      D 162 S Super V Belt - $2,,695.00.
       Other ,Districts    have entered into rental purchase       a-c
       grecments     which have resulted in eqaipment being               ”
      boa*t      for amounts in exceso of $l,OOO.OO. One Dis-           ”
       trict entered into a rental purchase agreement and
       paid t&z ialtial monthly installments        from the District’s
       locally earned furdr.       However, four monthly install-
       ment! at $350.00       each, totrlling $1,400.00,    were paid
      from tkc StaLc A*proprhtad            funds durin&,the purchase
    .~..,.agr’eame~t,peribd’. In~tittker~of     thr8c instances did
       the Districts.plaee      their elders through the Board of
       Control.

                lSee, 2a of Htmse Bill No, 97 d the 51rt Legis-
       lature   reads   as follows:

            ” ‘Any item of machhery  or eqtripmcat, the pur-
      thee  price of which excoode One Thousad     Dollars
      #&),OMj,  dull be purchased through the Bwrd of Con-
      ttel u&r   sack regtiatioms ad tcrme .WS is requirsd
Hon. C. H. Cavness,    Page   10 (V- 1365)




      by State Law governing purchases    for the State or any
      of its political subdivisions which make purchases
      through the Board of Control.’

             “Do these acts on the part of the Board of Dis-
      trict Supervisors  of the Soil Conservation  Districts
      constitute illegal expenditure of State Appropriated
      funds, and if so to whom and to what extent are they
      liable 7”

             The provisions   of Section 2a above quoted are clearly
mandatory.    Both the State appropriated    funds hnd the local funds
used for these purposes were illegally     expended.     The Board of
District Supervisors   of the Soil Conservation    Districts   are offi-
cers of the districts (so referred   to in Article   165a-4,   Sec. 5,
par. F) and the length of their employment      is described    as their
*term of office” (165a:4,   Sec. 6). We quote the following summa-
tion of the rules governing the responsibility     of officers for pub-
lic funds from 34 Tex. Jur. 473-474,     Public Officers,     Sec. 86:

             “Officers    are personally   responsible   for any .;
      unauthorized     or improper disbursement       or misappli-
      cation of public funds.     This liability extends to mem-
      bers of a board who participate       in the misapproprfa-
      lion or diversion and to a married woman who is a
      member of such a board.        But of course    an officer not
      shown to have participated      in the diversion or misap-
      propriation is not responsible      therefor.”

              Under this rule district supervisors    who were respon-
sible for the illegal expenditure of the State and local funds are
liable to their respective  districts  to the extent of damage, if any,
suffered by the particular   district.


                              SUMMARY

            Revenues of a soil conservation     district derived
      from the sale of seed, fertilizer,   or chemicals   origi-
      nally purchased with State appropriated     funds for re-
      sale, with the exception of profits realized therefrom;
      money received from refunds on expenditures        made
      from State appropriated     funds; and revenue received
      from the sale of obsolete equipment purchased with
      State appropriated    funds should be deposited to “State
      appropriated   funds.”

             Rentals received by a soil conservation  district
      for the use of equipment are, in the nature of earnings
Hon. C. H. Cavness,       Page    11 (V-    1365)




       of the soil conservattnn    district and should be depos-
       ited by the district  in its local fund account.

              Expenditures        from local funds are subject to the
      statutory    regulations       imposed     upon expenditures         from
      State appropriated         funds by Arts.      165a-8 and 165a-9,
      V.C.S.    The following         types of expenditures       cannot be
      made from either          State appropriated       funds or local
      funds:    (I) awards for essay contests             on various      soil
      conservation       subjects;      (2) awards for various        soil
      conservation       projects;      (3) costs of a banquet at which
      bankers and heads of other loan agencies                were guests
      of the district     for the purpose of acquainting            them
      with the district       soil conservation       program.       Soil con-
      servation     districts     may use either State appropriated
      funds or local funds in making contributions                 to the
      Texas Association          of Soil Conservation       District     Super-
      visors to be used by it or its agent, Soil and Water
      Conservation,       Inc., in carrying       out the objects and
      purposes     of the soil conservation          laws.

              State appropriated    funds represented     by accounts
      receivable    and by inventories    of seeds, fertilizers,   and
      chemicals    bought to be resold but on hand on August 31,
      1951, are covered      by the appropriation   made by Art.
      165a-9.

              Section 2a of Art. 165a-8 requires      that any item
      of machinery     or equipment     which costs more than $1,000
      must be purchased       through the Board of Control.     This
      provision    is mandatory,    and State appropriated   funds
      and local funds used to pay in whole or in part for ma-
      chinery   or equipment     costing in excess  of $1,000 and
      not purchased     through the Board of Control were illegal-
      ly expended.

                                           Yours      very   truly,

                                            PRICE       DANIEL
                                           Attorney      General

‘KFYfEIPBVED:

Ewes&t    Wchinson                         W. V. Geppert
Exe,&ve     Assistant

Charles  D. Mathews
First Assistant                            Mrs. Marietta        MC
                                           Assistants
WVG/&fMC/mwb